Citation Nr: 0940776	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a schedular rating higher than 20 percent 
for degenerative disc disease (DDD) of the cervical spine, 
status post discectomy, including radiculopathy.

2.  Entitlement to an extra-schedular rating higher than 20 
percent for degenerative disc disease (DDD) of the cervical 
spine, status post discectomy, including radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to 
November 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted the Veteran's claim for service connection for 
degenerative disc disease of the cervical spine, with 
radiculopathy, and assigned an initial rating of 20 percent, 
retroactively effective from November 24, 2003.  

His appeal is for a higher initial rating.  When a Veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999)

The Board notes that in a February 2005 rating decision, the 
RO awarded the Veteran a temporary total disability rating 
for his cervical spine disorder of 100 percent from May 20, 
2004 to August 31, 2009 due to surgical procedure 
necessitating convalescence.  His current 20 percent rating 
for his cervical spine disorder resumed on September 1, 2004.

The issues of whether the Veteran is entitled to extra-
schedular consideration for the increased rating claim for 
his cervical spine disability is addressed in the REMAND 
portion of the decision below and are referred to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  For the period from November 24, 2003 to May 20, 2004, 
the Veteran's service-connected cervical spine disability was 
manifested forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees, and by no 
incapacitating episodes.  Ankylosis was not shown.

2.  On May 20, 2004, the Veteran underwent an anterior 
cervical discectomy and fusion.  For the period from May 20, 
2004 to August 31, 2004, the Veteran's cervical spine 
disability was assigned a 100 percent rating (for 
convalescence following surgery), pursuant to 38 C.F.R. 
§ 4.30 (2008).  

3.  Since September 1, 2004, the Veteran's cervical spine 
disability has been manifested by forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, and by no incapacitating episodes.  Ankylosis was 
not shown.

4.  Since November 24, 2003, the Veteran's cervical spine 
disability has been manifested by neurological impairment of 
the upper extremities that approximates mild incomplete 
paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  For the period from November 24, 2003 to May 20, 2004, 
and since September 1, 2004, the criteria for a rating in 
excess of 20 percent for a cervical spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. 
§ 4.71a, DC 5242 (2009).

2.  The criteria for separate 10 percent ratings for the 
upper extremities for the neurological manifestations of a 
cervical spine disability (mild incomplete paralysis of the 
median nerve) have been met since November 24, 2003.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2009); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.124a, DC 8515 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.  

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
February 2004, November 2007, and January and August 2008.  
The letters informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the November 2007 and January 2008 letters discussed the 
downstream disability rating and effective date elements of 
the claim - keeping in mind his claim initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection, granted in the March 2004 decision at 
issue in this appeal.  In cases, as here, where an increased-
rating claim arose in another context - namely, the Veteran 
trying to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Thereafter, once a notice of disagreement 
(NOD) has been filed, for example contesting the initial 
rating assigned, the notice requirements of 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and private treatment records.

In addition, the RO also arranged for VA compensation 
examinations in March 2004, March 2005 and June 2008 to 
assess the severity of the Veteran's cervical spine disorder, 
which is now the determinative downstream issue since his 
appeal is for a higher initial rating for this disability.  
The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  

Here, the most recent VA compensation examination of the 
Veteran's cervical spine disorder was in June 2008, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of this condition is not warranted 
because there is sufficient evidence, already of record, 
to fairly decide this claim insofar as assessing the severity 
of the condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  



II. Analysis-Entitlement to an Initial Rating Higher than 20 
Percent for Cervical Spine Disorder

The Veteran's degenerative disc disease of the cervical 
spine, with radiculopathy, is currently rated at 20 percent, 
effective from November 24, 2003, under Diagnostic Code 5242.  
38 C.F.R. § 4.71a.  The Veteran injured his back while 
stationed in Kuwait during the Persian Gulf War.  He was then 
diagnosed with degenerative disc disease, which eventually 
necessitated surgery.  Briefly, from May 20, 2004 to August 
31, 2004, the Veteran received a temporary rating of 100 
percent under the same Diagnostic Code after he underwent an 
anterior cervical discectomy and fusion.  Id.  In his 
original claim for service connection, filed in February 
2004, he also stated the degenerative disc disease was 
accompanied by herniation, with residuals thereof to include 
severe headaches, neck, shoulder, and arm pain.  He claims 
that his condition is worse than the 20 percent initial 
rating assigned in the March 2004 rating decision.  

Since, as already alluded to, the Veteran's claim arises from 
his disagreement with the initial rating assigned following 
the grant of service connection, discussion of the Fenderson 
case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, 
where, as here, the Veteran has expressed dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice to even the more traditional 
increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 C.F.R. Part 4.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

As mentioned, the Veteran's existing 20 percent rating for 
his back disorder, degenerative disc disease of the cervical 
spine, is under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases 
and injuries of the spine, which applies to arthritis.  See 
38 C.F.R. § 5242.  Under this general rating formula, a 20 
percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or if the combined range of motion of cervical 
spine is not greater than 170 degrees.  The next higher 
rating of 30 percent is assigned if forward flexion of the 
cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is assigned for unfavorable ankylosis of the entire cervical 
spine.  See Id. 

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the Veteran's cervical spine disorder, 
degenerative disc disease of the cervical spine, since the 
initial grant of service connection.  In this regard, two VA 
compensation examination reports show flexion greater than 15 
degrees, thereby providing highly probative evidence against 
the claim.  

The first VA compensation examination in March 2004 indicated 
that his cervical spine had 20 degrees flexion, 30 degrees 
extension, 45 degrees left rotation, and at 40 degrees right 
rotation.  That said, it is not clear to what degree, if any, 
these findings reflect limitation of motion by pain.  
However, the examiner diagnosed the Veteran with 
radiculopathy, with moderate loss of function due to pain.  

In March 2005, the Veteran was again scheduled for a VA 
compensation examination, however, the examiner noted that it 
was too soon after a February 2005 surgical procedure to 
provide an informative examination.  The examiner also stated 
that he did not have the claims file but was able to review 
the Veteran's private treatment records from Dr. Z.H., a 
neurosurgeon, who indicated that the Veteran's February 2005 
surgery was "anterior cervical exploration, discectomy, 
removal of pseudoarthrosis, cervical fusion of the C5-6 
followed by anterior instrumentation and plating of C5-6 with 
anterior planning and anterior instrumentation at C5-6."

The most recent VA compensation examination, provided in June 
2008, indicated that his cervical spine demonstrated forward 
flexion limited to 30 degrees, with no pain found on motion; 
extension limited to 20 degrees, with no pain found on 
motion; left and right lateral rotation, each limited to 50 
degrees, with pain on motion; and left and right lateral 
flexion, each limited to 25 degrees, with pain on motion.  Of 
interest, the June 2008 examiner stated that there were no 
findings to warrant a diagnosis of cervical radiculopathy.  
Concerning disc spaces C5-C6, the examiner found that there 
has been maturation of bony continuity, no evidence of 
loosening, and additional disc spaces in the cervical spine 
are normal.  The examiner concluded there was a "stable 
appearance of the cervical spine."  These findings also 
clearly show that since his cervical spine has flexion 
greater than 15 degrees, with motion in every direction.  In 
other words, the Veteran's spine is not ankylosed.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)] (ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure).  Therefore, a disability rating higher than 20 
percent is not warranted under the applicable Diagnostic 
Code.  See 38 C.F.R. § 4.71a, DC 5242. 

Furthermore, the Board finds that a disability rating higher 
than 20 percent is not warranted based on functional loss due 
to pain, weakness, fatigability, or incoordination of the 
cervical spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The March 
2004 VA examination did not specifically address these 
factors during the examination, but the examiner did conclude 
that there was moderate loss of function due to pain.  
Importantly, this pain has already been considered in the 
assignment of the current 20 percent disability rating.  In 
any event, the June 2008 VA examination report indicates that 
pain was only present at the end of both the right and left 
lateral flexion and rotation motions, thereby illustrating 
that most motions were free of pain.

In addition, the Board has noted that a private treatment 
evaluation report by Dr. K.A., dated April 2006, stated that 
the Veteran has a 25 percent impairment of the whole body due 
to "multiple tender points noted in the cervical and 
thoracic paraspinal muscles."  He also stated that the 
Veteran has "decreased range of motion throughout the 
cervical spine."  Additional VA and private treatment 
records note the Veteran's complaints that his cervical pain 
was growing worse.  In light of these findings showing pain, 
but emphasizing no significant functional loss due to pain, a 
disability rating higher than 20 percent is not warranted 
pursuant to 38 C.F.R. §§ 4.40,4.45, and 4.59, especially 
since pain was already considered in initially assigning his 
20 percent rating.

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Therefore, absent evidence of more symptoms indicating a 
higher severity of his cervical spine disorder, the Board 
finds the evidence is against a disability rating greater 
than 20 percent.  38 C.F.R. § 4.71a, DC 5242.  
And, except for the period he was granted a temporary total 
rating, since the Veteran's cervical spine disorder has never 
been more than 20 percent disabling at any time since 
November 24, 2003, the effective date of service connection 
for this condition, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App. at 125-26.  The only exception, as 
previously noted, was due to the Veteran's first surgery in 
2004.  Following that procedure, the RO granted him a rating 
of 100 percent effective from May 20, 2004 to August 31, 
2004.  On September 1, 2004, the Veteran was returned to a 20 
percent rating for his degenerative disc disease.  

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.  
38 C.F.R. § 4.71a.  In other words, the Board must consider 
whether separate compensable ratings for neurological 
manifestations are required.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Under Diagnostic Code 8515, mild incomplete paralysis of the 
median nerve warrants a 10 percent evaluation, moderate 
incomplete paralysis of the median nerve warrants a 30 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 50 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, inability 
to make a fist, and the index and middle finger remain 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances warrants a 70 percent evaluation.  
38 C.F.R. § 4.124a.

The first VA compensation examination in March 2004 noted a 
diagnosis of radiculopathy, and hyper-reflexia that would 
suggest mild spinal cord compression.  In December 2005, Dr. 
J.P. noted that the Veteran appeared to have radicular 
symptoms on the right side.  Additionally, following his 
surgery in January 2006, Dr. J.P. noted that the Veteran has 
"paresthesias of the hands but otherwise has no radicular 
symptoms."  In April 2006, Dr. K.A. also noted that the 
Veteran reported "'numbness and tingling' in both of the 
arms that comes and goes."  Finally, in August 2007, Dr. 
R.S. notes that the Veteran's complaints of pain radiating 
down into his arms is still continuing.  

In the June 2008 compensation examination the examiner noted 
weakened hand grip and found the grade of the Veteran's 
muscle strength to be a 3.  Additionally, the Veteran 
reported pain in the "cervical spine, radiating to the hands 
up to the occipital area of the brain."  He also reported 
numbness and weakness in the hands, stiffness and limited 
motion.  However, the neurological examination, however, was 
within normal limits 

The private medical records and the June 2008 VA examination 
supports a conclusion that the Veteran does have 
radiculopathy into the right and left upper extremities  
However, no muscle atrophy was present, and sensation and 
reflexes were normal.  

The Board therefore finds that the Veteran's radiculopathy 
symptoms of the right and left upper extremities are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the median nerve that is mild in degree.  
Accordingly, the Board finds that the Veteran is entitled to 
separate 10 percent ratings for the neurological 
manifestations of his upper back disability under DC 8515 for 
the right and left upper extremities.  In sum, the Board 
finds no evidence of organic changes, such as muscle atrophy 
or trophic changes that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the median nerve.

In summary, the weight of the credible evidence demonstrates 
that the orthopedic manifestations of the Veteran's upper 
back disability have warranted no more than a 20 percent 
rating throughout the pendency of the appeal.  In addition, 
the Board finds that the Veteran has been entitled to a 
separate 10 percent rating for the neurological component of 
his cervical spine disability since November 24, 2003.  The 
benefit-of-the-doubt has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for a disability rating higher than 20 percent for 
degenerative disc disease (DDD) of the cervical spine, status 
post discectomy, including radiculopathy, is denied, but 
separate 10 percent ratings for radiculopathy of the upper 
right and left extremities are granted, subject to the laws 
and regulations governing the payment of VA compensation.


REMAND

Extra-Schedular Rating

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R § 
3.321(b)(1).  

In this case, the record reflects that in November 2007, the 
VA Vocational Rehabilitation center determined that the 
Veteran was infeasible for vocational training, in part as a 
result of his cervical spine disability.  Because the Veteran 
does not meet the schedular criteria for an increased rating, 
but has been determined to be infeasible for vocational 
rehabilitation, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is warranted.

Therefore, referral of the Veteran's claim of entitlement to 
an increased rating for his cervical spine disability to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of the 
assignment of an increased rating on an extraschedular basis 
is required.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Additional notice pertaining to 38 
C.F.R. § 3.321(b) should be provided to 
the Veteran and should be developed as 
appropriate.

2.  Thereafter, the claim must be 
submitted to the Director, Compensation 
and Pension Service or the Under 
Secretary for Benefits for extraschedular 
consideration under 38 C.F.R. § 3.321 
(b)(1).

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


